
	

113 HR 4351 IH: Alzheimer’s Accountability Act of 2014
U.S. House of Representatives
2014-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4351
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2014
			Mr. Guthrie (for himself, Mr. Tonko, Mr. Smith of New Jersey, and Ms. Waters) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the National Alzheimer’s Project Act to require the Director of the National Institutes of
			 Health to prepare and submit, directly to the President for review and
			 transmittal to Congress, an annual budget estimate (including an estimate
			 of the number and type of personnel needs for the Institutes) for the
			 initiatives of the National Institutes of Health pursuant to such Act.
	
	
		1.Short titleThis Act may be cited as the Alzheimer’s Accountability Act of 2014.
		2.FindingsThe Congress finds as follows:
			(1)Alzheimer's disease is the most expensive disease in the United States today. Its costs are set to
			 increase like the costs of no other disease and will be carried in
			 substantial measure through the Medicare and Medicaid programs.
			(2)Through the unanimous, bipartisan passage of the National Alzheimer's Project Act (Public Law
			 111–375),
			 the 111th Congress recognized the national imperative to act and
			 instructed the Nation's scientists to develop a plan to change the
			 trajectory of this disease.
			(3)Scientists at the National Institutes of Health have prepared and presented to Congress a national
			 plan to prevent and effectively treat Alzheimer's disease by 2025,
			 including the underlying specification of milestones and timelines to
			 achieve this goal.
			(4)Capital budgeting is a universally accepted best practice for the successful management of such a
			 multiyear project, but such projections have not been prepared and
			 provided to Congress to achieve the 2025 goal, preventing Congress from
			 exercising truly effective oversight over a venture of profound importance
			 to the Nation.
			3.Professional judgment budget for initiatives of NIH under National Alzheimer’s ProjectSection 2 of the National Alzheimer’s Project Act (Public Law 111–375) (42 U.S.C. 11225) is
			 amended—
			(1)by redesignating subsection (h) as subsection (i); and
			(2)by inserting after subsection (g) the following:
				
					(h)Professional judgment budgetFor each fiscal year through fiscal year 2025, the Director of the National Institutes of Health
			 shall prepare and submit, directly to the President for review and
			 transmittal to Congress, after reasonable opportunity for comment (but
			 without change) by the Secretary of Health and Human Services and the
			 Advisory Council, an annual budget estimate (including an estimate of the
			 number and type of personnel needs for the Institutes) for the initiatives
			 of the National Institutes of Health pursuant to this Act.
					.
			
